Citation Nr: 0813092	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The appellant had verified service with the recognized 
guerillas from June 1944 to December 1945 and with the New 
Philippine Scouts from January 1946 to January 1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, which, in 
pertinent part, found that the appellant did not meet the 
requirements for eligibility for nonservice-connected 
pension.  


FINDING OF FACT

The appellant's only verified service was with the recognized 
guerillas from June 1944 to December 1945 and with the New 
Philippine Scouts from January 1946 to January 1949.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-
connected pension benefits are not met.  38 U.S.C.A. §§ 101, 
107, 1502, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6, 3.40, 3.41 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  

The Court has suggested that the VCAA could apply to a claim 
dependent on a determination as to whether there was 
qualifying service.  Pelea v. Nicholson, 19 Vet. App. 296 
(2005) (prejudice found when claimant alleged Philippine 
service that could possibly qualify for benefits); dismissed 
20 Vet. App. 93; affirmed 497 F.3d 1290 (Fed. Cir. 2007).  
The veteran has not, however, alleged service that could lead 
to veteran status, VA benefits are precluded by law and any 
notice error is non-prejudicial. See George-Harvey v. 
Nicholson, 21 Vet. App. 334, 339 (2007) (lack of prejudice 
established by demonstrating that benefit could not possibly 
have been awarded as a matter of law); see also Anderson v. 
Principi, 18 Vet. App. 371, 373 (2004) (procedural errors are 
non-prejudicial if claim fails as a matter of law); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (failure to comply 
with section 5103(a) constitutes non-prejudicial error where 
undisputed facts averred by claimant cannot conceivably 
result in any disposition of appeal other than affirmance); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law is 
dispositive, claim should be denied because of lack of 
entitlement under law).  Accordingly, even if VCAA notice or 
assistance were theoretically required, the veteran is not 
prejudiced by its absence.

No amount of additional evidentiary development would change 
the outcome of the earlier effective date claim; therefore no 
VCAA notice is necessary.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) and Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim").

Analysis

The question before the Board is whether the appellant had 
qualifying service for purposes of eligibility for non-
service-connected pension benefits.  The record includes 
service department verification of the appellant's service.  
Because qualifying service and how it may be established are 
governed by law and regulations and because the service 
department's certification is binding, the Board's review is 
limited to interpreting the pertinent law and regulations.  
The interpretation of the law is dispositive of the appeal, 
and no additional factual development would have any bearing 
on the ultimate outcome; thus, any defect in the duties to 
notify and assist the appellant with the development of his 
claim is harmless error.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active duty" is 
defined as full-time duty in the Armed Forces.  See 38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  See 38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, and 
service in the United States Armed Forces in the Far East 
(USAFFE) is recognized service for VA compensation benefits, 
but not for VA nonservice-connected pension benefits.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, VA 
may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions:

(1)  The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2)  The document contains needed information as to length, 
time, and character of service; and,

(3)  In the opinion of VA, the document is genuine and the 
information contained in it is accurate.

Where the appellant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of service 
from the service department.

Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In May 1992, in connection with another claim, the designated 
component of the U.S. service department certified that the 
appellant had recognized service from June 1944 to December 
1945 with the recognized guerillas and from January 1946 to 
January 1949 with Philippine Scouts.  

In October 2005, the appellant filed a claim for VA 
nonservice-connected pension benefits.  The appellant 
reported that he served with recognized guerillas and the 
Philippine Scouts.  In support of his claim, the veteran 
submitted several documents, including official 
certifications, showing that he served with the recognized 
guerillas and Philippine Scouts and was attached to several 
divisions of the United States Army.

This is inconsistent with the verification provided by the 
service department, and is binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Spencer v. West, 13 Vet. App. 376 (2000).

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Therefore, although the appellant had recognized service in 
the USAFFE, that service is not considered to be "active 
military service" under 38 U.S.C.A. § 101(24), and thus, the 
appellant is not eligible for VA nonservice-connected 
pension.  38 U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. App. 
261, 265-66 (1996).

The appellant has pointed out that subsequent to his 
recognized service, he service with elements of the 
Philippine armed forces.  There is, however, no legal basis 
for payment of VA benefits on the basis of such service.

The law is clear that recognized service in the USAFFE is not 
qualifying service for establishing entitlement to 
nonservice-connected pension benefits.  There is no competent 
evidence to contradict the service department's determination 
with respect to the service of the appellant, and therefore 
basic eligibility for nonservice-connected pension is not 
established.  As the law is dispositive, the claim must be 
denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


